       Case 4:21-cv-00165-CLR Document 12 Filed 08/17/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

RAYMOND EDWARDS,                  )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV421-165
                                  )
JAY ALSTON and                    )
RYAN S. RAINS         ,           )
                                  )
     Defendants.                  )

                                ORDER

     Plaintiff has failed to keep the Court apprised of his current address

in violation of S.D. Ga. L.R. 11.1 (“Each attorney and pro se litigant has

a continuing obligation to apprise the Court of any address change.”). See

doc. 11. This Court has the authority to prune cases from its docket

where parties have failed to comply with its Orders. See S.D. Ga. L.R.

41.1(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)

(courts have the inherent authority to dismiss claims for lack of

prosecution); Mingo v. Sugar Cane Growers Co-op, 864 F.2d 101, 102

(11th Cir. 1989) (“The district court possesses the inherent power to

police its docket.”); Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir.

1983); Floyd v. United States, CV491-277 (S.D. Ga. June 10, 1992).
       Case 4:21-cv-00165-CLR Document 12 Filed 08/17/21 Page 2 of 2




Accordingly, this case is DISMISSED, without prejudice, for

plaintiff’s failure to provide the Court with an updated address and

failure to prosecute this action. The Clerk of Court is DIRECTED to

close this case.

      SO ORDERED this 17th day of August, 2021.

                                  ______________________________
                                    _____________________________
                                  CHRISTOPHER
                                     RISTO
                                         TOPH
                                            HERR L. RAY
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
